 

EXHIBIT 10.33

SUMMARY OF COMPENSATION ARRANGEMENTS FOR
NON-EMPLOYEE DIRECTORS

The following is a summary of the standard compensation arrangements for the
non-employee members of the Board of Directors of St. Mary Land & Exploration
Company (the “Company”) for 2007.

For service for the fiscal period from May 25, 2006 through approximately May
17, 2007, the total annual target base compensation for each non-employee
director is $160,000.  This base compensation is in the form of restricted
stock.  The market price on the date of grant determines the number of shares
that are issued to the director.  The grants vest over the period of service for
the director and subsequently have a one-year restriction period.  In addition
to the base compensation, the Board members are paid for meeting attendance fees
and committee chairpersons are paid an additional cash retainer.

The meeting attendance fees paid to the non-employee directors is as follows:

1.                                       Payment of $750 for each Board meeting
attended.

2.                                       Directors serving on a committee are
paid $600 for each committee meeting attended and $375 for each telephonic
committee meeting.

3.                                       Directors are reimbursed for expenses
incurred in attending Board and committee meetings.

The committee chairs will receive the following cash payments in recognition of
the additional workload of their respective committee assignments.  These
amounts are to be paid at the beginning of the annual service period.

1.             Audit Committee - $15,000

2.             Compensation Committee - $5,000

3.             Nominating and Corporate Governance Committee - $5,000

 


--------------------------------------------------------------------------------